Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton reports 2007 year end results CALGARY, March 25 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to report its financial and operating results for the year and quarter ended December 31, 2007. << 2007 HIGHLIGHTS - Reserve additions, proved plus probable 22 million boe (net of production & divestments), 9% increase - Reserve value, before tax $3.4 billion, 8% DCF - FD&A costs, $/boe Including change in future capital $12.86 proved plus probable $23.36 proved - 2007 Average production 31,326 boe/d - Production replacement 1.9 times - Adjusted cash flow from operations $196 million >> Drilling Results During 2007 Compton successfully completed a 322 well drilling program, with a 97% success rate. Of the 322 wells drilled in 2007, 91% were classified as development wells and nine percent were classified as exploratory wells, compared to 84% and 16% respectively in 2006. The higher percentage of development wells in the current year reflects the increasing success of our oil and gas plays. Of particular note was our very successful horizontal drilling program targeting the Rock Creek formation in the Niton area of central Alberta. We completed a total of six horizontal natural gas wells utilizing multi-stage frac technology with excellent results. As announced in our recent news release of March 6, 2008 we are excited at the potential of applying this technology to other core areas including the Basal Quartz at Hooker and the Belly River in southern Alberta. Dispositions and Acquisitions We were also very active on the Acquisition and Divestment front during 2007. We pursued our strategy of divesting of non-focus assets and the redeployment of the proceeds into our focus area natural gas plays. We closed non-core property divestments, including our conventional light oil property at Worsley, for total net proceeds of $303.1 million. We also added to our core areas through a series of property acquisitions that totaled approximately $73.7 million and completed two corporate acquisitions, Stylus Energy Inc. and WIN Energy Corporation, that significantly expanded our presence in southern Alberta and the Foothills at a total cost of $131.4 million. Reserve Growth Our 2008 activities resulted in strong reserve growth. We replaced 192% of our 2007 production on a proved plus probable basis at very competitive Finding, Development, and Acquisition costs ("FD&A") of $12.86/boe, including change in future capital. We added 2.3 million boe of proved reserves and 22 million boe proved plus probable reserves, net of production and asset divestitures. Asset divestitures during the year included total reserves of 12.2 million boe, of which 11.9 million boe were classified as proved reserves. Total proved plus probable reserves rose nine percent from the prior year to 271 million boe and were valued before tax at $3.4 billion, based on eight percent discounted cash flow. Total proved reserves at year end were 150 million boe. Proved producing reserves comprise 69% of total proved reserves. Total proved reserves account for 55% of the proved plus probable reserves. 2007 proved plus probable reserves of 271 million boe equate to 2.10 boe per common share outstanding, versus 1.93 boe per common share in 2006. During the past five years, we have grown our reserve base at a 21% compound annual growth rate. Production, Revenue, and Adjusted Cash Flow From Operations Overall average production, revenue, and adjusted cash flow from operations for 2007 declined from 2006 levels primarily as a result of an overall reduction in drilling, particularly during the first half of the year, and natural declines and property divestments. During the last half of 2007, activity increased appreciatively. We drilled a total of 238 wells during the third and fourth quarters of 2007 and fourth quarter production averaged 32,646 boe/d, an increase of 7% over the third quarter. 2007 Objectives A primary goal during 2007 was that of positioning the Company to execute on its three year strategic plan to realize on the Company's large resource potential through expanding drill programs. To this end, much was achieved in 2007 including: << - The continued strengthening of our technical and professional teams necessary to manage expanded drilling programs, - The testing of the applicability of advanced drilling and completion technologies to our resource plays, - The continued divestment of non-core properties and redeployment of capital to our focus areas, and - Developing internal systems and procedures to efficiently and cost effectively manage larger drilling programs. We are largely pleased with the result of our efforts in these areas and look forward to 2008. The following sections of this news release discuss in significant detail our 2007 operational and financial results together with our plans for 2008 and beyond. FINANCIAL SUMMARY Three Months Ended Dec. 31 Year Ended Dec. 31 ($000s, except per share amounts) 2007 2006 % Change 2007 2006 % Change Gross revenue $125,959 $130,289 -3% $500,987 $540,837 -7% Adjusted cash flow from operations(1) $ 45,696 $ 55,263 -17% $196,194 $256,305 -23% Per share - basic $ 0.35 $ 0.43 -19% $ 1.52 $ 2.01 -24% - diluted $ 0.35 $ 0.42 -17% $ 1.48 $ 1.92 -23% Net earnings $ 50,457 ($10,037) 603% $129,266 $127,426 1% Per share - basic $ 0.39 ($ 0.08) 588% $ 1.00 $ 1.00 0% - diluted $ 0.38 ($ 0.08) 588% $ 0.98 $ 0.95 3% Adjusted net earnings from operations(2) $ (2,017) $ 11,822 -117% $ 21,286 $ 65,168 -67% Capital expenditures $385,532 $491,511 -22% Corporate debt, net $871,403 $875,548 0% Shareholders' equity $869,956 $734,124 19% Weighted averages shares (000s) - basic 128,993 127,820 - diluted 132,539 133,626 (1) Adjusted cash flow from operations is a non-GAAP term that represents net earnings adjusted for non-cash items. We consider adjusted cash flow from operations to be a key financial measure as it demonstrates our ability to generate the cash flow necessary to fund future growth through capital investment. Adjusted cash flow from operations may not be comparable to similar measures presented by other companies. (2) Adjusted net earnings from operations was referred to as Operating Earnings in prior years. OPERATING SUMMARY Three Months Ended Dec. 31 Year Ended Dec. 31 (6:1 boe conversion) 2007 2006 % Change 2007 2006 % Change Average daily production Natural gas (MMcf/d) 167 148 13% 145 142 2% Liquids (light oil & ngls) (bbls/d) 4,818 8,600 -44% 7,166 9,516 -25% Total oil equivalent (boe/d) 32,646 33,245 -2% 31,326 33,187 -6% Average realized prices Natural gas ($/Mcf) $ 6.00 $ 6.48 -7% $ 6.33 $ 6.32 0% Liquids ($/bbl) 77.60 50.18 55% 62.28 59.09 5% Total oil equivalent ($/boe) $ 41.94 $ 42.60 -1% $ 43.82 $ 44.65 -2% Field operating netback ($/boe) $ 23.93 $ 27.03 -11% $ 26.54 $ 28.17 -6% Cash flow netback ($/boe) $ 16.91 $ 19.38 -13% $ 18.25 $ 21.53 -15% Undeveloped land Gross acres 1,121,130 980,179 14% Net acres 893,462 798,192 12% Average working interest 80% 81% Reserves (Mboe) Proved oil equivalent 149,564 147,218 2% Proved plus probable oil equivalent 270,819 248,755 9% Proved plus probable gas equivalent, Tcfe 1.625 1.492 Proved reserve life index (years) 13 12 >> OPERATIONS 1. PROPERTY REVIEW Compton engages in oil and gas exploration and development in the Western Canada Sedimentary Basin of Alberta, Canada. Our focus is on the Deep Basin portion of the Basin, which extends from Northwest Alberta and British Columbia to the United States border. In this large geographical region, we pursue two types of resource plays. A shallow gas resource play, targeting the Plains Belly River and overlying Edmonton Horseshoe Canyon zones, and the three deep gas plays that include the Basal Quartz sands at Hooker, the Gething/Rock Creek sands at Niton and Caroline in central Alberta, and the Foothills stacked, thrusted Upper Cretaceous Belly River play at Callum in the south. SHALLOW GAS The Plains Belly River and overlying Edmonton Horseshoe Canyon shallow gas zones cover more than 1,200 sections of Compton held land in southern Alberta. The entire 900 metre gas-charged section is comprised of multiple Belly River sands, silts, shales, and coals, overlain by the Edmonton/Horseshoe Canyon Coals that similarly include sands, silts, and shales. In 2007 we drilled a total of 226 wells through the Edmonton Horseshoe Canyon Group targeting the Belly River section. Going forward, we will focus on downspacing, development drilling, and recompletions in order to establish a resource manufacturing and processing model designed to maximize production. Plains Belly River and Edmonton Coal Bed Methane At December 31, 2007, we were producing approximately 55 mmcf/d from 630 Belly River and Edmonton coal bed methane wells. With 1,200 sections of land, at four wells per section automatic downspacing, this translates to a significant multi-year, low risk drilling inventory on which to grow our company. During 2007, we took full advantage of the four well per section reduced spacing initiative for our Belly River drilling program. Wherever possible, our shallow gas wells were drilled in batches in areas close to existing infrastructure. This initiative enabled us to significantly reduce our 2007 spud to rig release and rig release to on-stream times to 2.8 days and 99 days, respectively. Drilling results at our southern Alberta Belly River play were 100% successful in 2007, and we made particularly notable advances in the Brant, south Hooker, Ghost Pine, and Vulcan areas. Using our 1,200 km(2) of proprietary 3D seismic, coupled with detailed geological mapping, has allowed us to model the Belly River sands for consistent, repeatable success. At Brant, our 3-5-17-27W4M compressor station became fully operational in November 2007, providing us the requisite horsepower needed to bring on eight new 100% owned Belly River wells. These wells were producing a combined four mmcf/d at year end. The average production rate of these wells is approximately double the 30 day initial production rate of a typical Belly River well. Our 2007 drilling targeted longer term producing wells such as Compton Brant 00/07-05-017-27W4M/0 and Compton Silver 00/13-32-016-28W4M/2.
